Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered November 24, 1999. The judgment convicted defendant, upon a jury verdict, of sexual abuse in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of sexual abuse in the second degree (Penal Law § 130.60 [1]). Defendant failed to preserve for our review his contention that the verdict is repugnant inasmuch as he failed to object to the verdict on that ground before the jury was discharged (see People v Alfaro, 66 NY2d 985, 987 [1985]; People v Carter, 21 AD3d 1295, 1296 [2005], affd 7 NY3d 875 *1069[2006]). In any event, that contention lacks merit. Contrary to the contention of defendant, his acquittal of sodomy in the third degree does not negate an essential element of sexual abuse in the second degree (see generally People v Loughlin, 76 NY2d 804, 806 [1990]). Defendant also failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, that contention also lacks merit. Although defendant contends in support thereof that the People failed to establish that he was not married to the victim, the record establishes that the victim testified that she and defendant were not married. Present—Hurlbutt, J.P., Centra, Fahey, Peradotto and Pine, JJ.